Exhibit 10.1

 

 

 

CREDIT AGREEMENT

Dated as of March 27, 2017

among

CHURCH & DWIGHT CO., INC.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent and Lender,

and

THE OTHER LENDERS PARTY HERETO

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

    

Section

   Page   ARTICLE I.   DEFINITIONS AND ACCOUNTING TERMS   1.01   

Defined Terms

     1   1.02   

Other Interpretive Provisions

     23   1.03   

Accounting Terms

     23   1.04   

Rounding

     24   1.05   

[Reserved]

     24   1.06   

[Reserved]

     24   1.07   

[Reserved]

     24   1.08   

Times of Day

     24   ARTICLE II.   COMMITMENTS AND BORROWING   2.01   

Committed Loans

     24   2.02   

Borrowing, Conversions and Continuations of Committed Loans

     25   2.03   

[Reserved]

     26   2.04   

[Reserved]

     26   2.05   

Prepayments

     26   2.06   

Termination or Reduction of Commitments

     27   2.07   

Repayment of Loans

     27   2.08   

Interest

     27   2.09   

Fees

     28   2.10   

Computation of Interest and Fees

     28   2.11   

Evidence of Debt

     28   2.12   

Payments Generally; Administrative Agent’s Clawback

     29   2.13   

Sharing of Payments by Lenders

     30   2.14   

[Reserved]

     31   2.15   

[Reserved]

     31   2.16   

[Reserved]

     31   2.17   

[Reserved]

     31   2.18   

Defaulting Lenders

     31   ARTICLE III.   TAXES, YIELD PROTECTION AND ILLEGALITY   3.01   

Taxes

     33   3.02   

Illegality

     37   3.03   

Inability to Determine Rates

     38   3.04   

Increased Costs; Reserves on Eurodollar Rate Loans

     38   3.05   

Compensation for Losses

     40   3.06   

Mitigation Obligations; Replacement of Lenders

     41   3.07   

Survival

     41  

 

-i-



--------------------------------------------------------------------------------

ARTICLE IV.   CONDITIONS PRECEDENT TO CLOSING DATE AND FUNDING DATE   4.01   

Conditions to Closing Date

     41   4.02   

Conditions to Funding Date

     43   ARTICLE V.   REPRESENTATIONS AND WARRANTIES   5.01   

Existence, Qualification and Power

     44   5.02   

Authorization; No Contravention

     44   5.03   

Governmental Authorization; Other Consents

     44   5.04   

Binding Effect

     44   5.05   

Financial Statements; No Material Adverse Effect

     44   5.06   

Litigation

     45   5.07   

No Default

     45   5.08   

Ownership of Property; Liens

     45   5.09   

Environmental Compliance

     45   5.10   

Insurance

     45   5.11   

Taxes

     45   5.12   

ERISA Compliance

     46   5.13   

Subsidiaries; Equity Interests

     47   5.14   

Margin Regulations; Investment Company Act

     47   5.15   

Disclosure

     48   5.16   

Compliance with Laws

     48   5.17   

[Reserved]

     48   5.18   

Intellectual Property; Licenses, Etc.

     48   5.19   

OFAC

     48   5.20   

AML Laws, Anti-Corruption Laws

     48   ARTICLE VI.   AFFIRMATIVE COVENANTS   6.01   

Financial Statements

     49   6.02   

Certificates; Other Information

     49   6.03   

Notices

     51   6.04   

Payment of Taxes

     52   6.05   

Preservation of Existence, Etc.

     52   6.06   

Maintenance of Properties

     52   6.07   

Maintenance of Insurance

     52   6.08   

Compliance with Laws

     52   6.09   

Books and Records

     53   6.10   

Inspection Rights

     53   6.11   

Use of Proceeds

     53   ARTICLE VII.   NEGATIVE COVENANTS   7.01   

Liens

     53   7.02   

Investments

     55  

 

ii



--------------------------------------------------------------------------------

7.03   

Subsidiary Indebtedness

     56   7.04   

Fundamental Changes

     56   7.05   

Dispositions

     56   7.06   

[Reserved]

     57   7.07   

Change in Nature of Business

     58   7.08   

Transactions with Affiliates

     58   7.09   

Burdensome Agreements

     58   7.10   

Use of Proceeds

     58   7.11   

Financial Covenant

     58   7.12   

Sanctions

     58   7.13   

AML Laws; Anti-Corruption Laws

     59   ARTICLE VIII.   EVENTS OF DEFAULT AND REMEDIES   8.01   

Events of Default

     59   8.02   

Remedies Upon Event of Default

     61   8.03   

Application of Funds

     61   ARTICLE IX.   ADMINISTRATIVE AGENT   9.01   

Appointment and Authority

     62   9.02   

Rights as a Lender

     62   9.03   

Exculpatory Provisions

     62   9.04   

Reliance by Administrative Agent

     63   9.05   

Delegation of Duties

     64   9.06   

Resignation of Administrative Agent

     64   9.07   

Non-Reliance on Administrative Agent and Other Lenders

     65   9.08   

[Reserved]

     65   9.09   

Administrative Agent May File Proofs of Claim

     65   9.10   

Collateral Matters

     66   ARTICLE X.   MISCELLANEOUS   10.01   

Amendments, Etc.

     66   10.02   

Notices; Effectiveness; Electronic Communication

     67   10.03   

No Waiver; Cumulative Remedies; Enforcement

     69   10.04   

Expenses; Indemnity; Damage Waiver

     70   10.05   

Payments Set Aside

     72   10.06   

Successors and Assigns

     73   10.07   

Treatment of Certain Information; Confidentiality

     77   10.08   

Right of Setoff

     78   10.09   

Interest Rate Limitation

     78   10.10   

Counterparts; Integration; Effectiveness

     78   10.11   

Survival of Representations and Warranties

     79   10.12   

Severability

     79   10.13   

Replacement of Lenders

     79   10.14   

Governing Law; Jurisdiction; Etc.

     80  

 

iii



--------------------------------------------------------------------------------

10.15   

Waiver of Jury Trial

     81   10.16   

No advisory or Fiduciary Responsibility

     81   10.17   

Electronic Execution of Assignments and Certain Other Documents

     82   10.18   

USA PATRIOT Act Notice

     82   10.19   

[Reserved]

     82   10.20   

Judgment Currency

     82   10.21   

Acknowledgment and Consent to Bail-In of EEA Financial Institutions

     83  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.01    Commitments and Applicable Percentages 5.12(c)    ERISA Events 5.12(d)
   Pension Plans 5.13    Subsidiaries; Other Equity Investments 7.01    Existing
Liens 7.02    Existing Investments 7.03    Existing Indebtedness 7.05(k)   
Dispositions 10.02    Administrative Agent’s Office; Certain Addresses for
Notices

EXHIBITS

 

   Form of A    Committed Loan Notice B    [Reserved] C    Note D    Compliance
Certificate E-1    Assignment and Assumption E-2    Administrative Questionnaire
F    [Reserved] G    [Reserved]

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of March 27, 2017, among
CHURCH & DWIGHT CO., INC., a Delaware corporation (the “Borrower”), each lender
from time to time party hereto (collectively, the “Lenders” and each
individually, a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent.

The Borrower has requested that the Lenders provide a term loan credit facility,
and the Lenders are willing to do so on the terms and subject to the conditions
set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Act” has the meaning specified in Section 10.18.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent
appointed in accordance with Section 9.06.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 10.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement.

“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Borrower or the Borrower’s Subsidiaries from time to time concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or the Borrower’s Subsidiaries from time
to time concerning or relating to bribery or corruption.

 

Credit Agreement

1



--------------------------------------------------------------------------------

“Applicable Percentage” means with respect to any Lender (a) prior to the
Funding Date, (i) the percentage (carried out to the ninth decimal place) of the
Aggregate Commitments represented by such Lender’s Commitment at such time,
subject to adjustment as provided in Section 2.18; provided that if the
Commitments of all Lenders to make Loans have been terminated pursuant to
Section 2.06 or Section 8.02, then the Applicable Percentage of each Lender
shall be determined based on such Lender’s Applicable Percentage most recently
in effect (after giving effect to any subsequent assignments), and (b) on or
after the Funding Date (after giving effect to the Borrowing on such date), the
percentage (carried out to the ninth decimal place) of the Outstanding Amount
represented by such Lender’s Committed Loans then outstanding, subject to
adjustment as provided in Section 2.18. The initial Applicable Percentage of
each Lender is set forth opposite the name of such Lender on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable.

“Applicable Rate” means, from time to time, the following percentages per annum,
based upon the Credit Rating as set forth below:

Applicable Rate

 

Pricing Level

  

Credit Rating
Moody’s/S&P

   Ticking
Fee     Eurodollar
Rate     Base
Rate  

1

   ³ A/A2      0.075 %      0.875 %      0  

2

   ³ A-/A3      0.090 %      1.00 %      0  

3

   ³ BBB+ /Baa1      0.125 %      1.125 %      0.125 % 

4

   ³ BBB /Baa2      0.150 %      1.25 %      0.25 % 

5

   ³ BBB- /Baa3      0.200 %      1.50 %      0.50 % 

6

   £ BB+ /Ba1      0.250 %      1.75 %      0.75 % 

Initially, the Applicable Rate (x) with respect to the Ticking Fee, shall be
determined based upon the Credit Rating as of the Closing Date and (y) with
respect to each of the Eurodollar Rate and the Base Rate, shall be determined
based upon the Credit Rating as of the Funding Date. Thereafter, each change in
the Applicable Rate resulting from a publicly announced change in the Credit
Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of delivery by the Borrower to the Administrative Agent
of notice thereof pursuant to Section 6.03(e) and ending on the date immediately
preceding the effective date of the next such change and, in the case of a
downgrade, during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

Credit Agreement

2



--------------------------------------------------------------------------------

“Assignee Group” means two or more Eligible Assignees that are (a) Affiliates of
one another, (b) Approved Funds managed by the same investment advisor or
(c) any combination of the foregoing.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E-1 or any other form (including electronic documentation
generated by use of an electronic platform) reasonably acceptable to the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) May 15, 2017, (b) the Funding Date (after giving effect to
the Borrowing on such date), (c) the date of termination of the Aggregate
Commitments pursuant to Section 2.06 and (d) the date of termination of the
Commitments of all Lenders pursuant to Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by the Administrative Agent
as its “prime rate” and (c) the Eurodollar Rate plus 1.00%; provided that if the
Base Rate determined in accordance with the foregoing provisions shall be less
than zero, such rate shall be deemed zero for purposes of this Agreement. The
“prime rate”, as determined by Bank of America, is a rate set by Bank of America
based upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

 

Credit Agreement

3



--------------------------------------------------------------------------------

“Base Rate Committed Loan” means a Committed Loan that is a Base Rate Loan.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means the borrowing of Committed Loans on the Funding Date.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and any
fundings, disbursements, settlements and payments of any Eurodollar Rate Loan,
or any other dealings in Dollars to be carried out pursuant to this Agreement in
respect of any Eurodollar Rate Loan, means any day on which dealings in deposits
in Dollars are conducted by and between banks in the London interbank eurodollar
market.

“Capital Lease” means any lease of property, real, personal or mixed, the
obligations of the lessee in respect of which are required in accordance with
GAAP to be classified and accounted for as a capital lease on a balance sheet of
the lessee; provided, that all leases of any Person that are or would be
characterized as operating leases in accordance with GAAP on the Closing Date
(whether or not such operating leases were in effect on such date) shall
continue to accounted for as operating leases (and not Capital Leases) for
purposes of this Agreement, regardless of any change in GAAP following the
Closing Date that would otherwise require such leases to be recharacterized as
Capital Leases.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan

 

Credit Agreement

4



--------------------------------------------------------------------------------

of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 30% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors or equivalent governing body of the Borrower on a fully-diluted basis
(and taking into account all such securities that such person or group has the
immediately exercisable right to acquire pursuant to any option right); or

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Borrower cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the Business Day on which each of the conditions set forth
in Section 4.01 have been satisfied (or waived in accordance with
Section 10.01).

“Code” means the Internal Revenue Code of 1986.

“Commitment” means, as to each Lender, its obligation to make Committed Loans to
the Borrower pursuant to Section 2.01 on the Funding Date, in an aggregate
principal amount not to exceed the Dollar amount set forth opposite such
Lender’s name on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Committed Loan” has the meaning specified in Section 2.01.

“Committed Loan Notice” means a notice of (a) the Borrowing, (b) a conversion of
Committed Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Loans, pursuant to Section 2.02(a), which, if in writing, shall be
substantially in the form of Exhibit A or such other form as may be approved by
the Administrative Agent (including any form on an electronic platform or
electronic transmission system as shall be approved by the Administrative
Agent), appropriately completed and signed by a Responsible Officer of the
Borrower.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated EBITDA” means, for any Measurement Period, for the Borrower and
its Subsidiaries on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income:

 

Credit Agreement

5



--------------------------------------------------------------------------------

(i) Consolidated Interest Charges, (ii) the provision for Federal, state, local
and foreign income taxes payable by the Borrower and its Subsidiaries,
(iii) depreciation and amortization expense, (iv) any extraordinary, unusual or
non-recurring cash charges, expenses or losses of the Borrower and its
Subsidiaries; provided, that the amounts added back pursuant to this clause
(iv) shall not exceed $50,000,000 in the aggregate for any Measurement Period,
(v) net cash distributions received by the Borrower or any of its Subsidiaries
attributable to an Equity Interest in any Joint Venture of the Borrower or any
of its Subsidiaries and (vi) non-cash charges, expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), minus (b) the following to the
extent included in calculating such Consolidated Net Income: (i) Federal and
state income tax credits of the Borrower and its Subsidiaries for such period,
(ii) local and foreign income tax credits of the Borrower and its Subsidiaries
in excess of $5,000,000 in the aggregate for such Measurement Period, (iii) all
non-cash items increasing Consolidated Net Income for such period and (iv) any
extraordinary, unusual or non-recurring cash income or gains of the Borrower and
its Subsidiaries (including, whether or not otherwise includable as a separate
item in the statement of such Consolidated Net Income for such period, gains on
the sales of assets outside the ordinary course of business); provided, that the
amounts deducted pursuant to this clause (iv) shall not exceed $50,000,000 in
the aggregate for any Measurement Period.

Any calculation of Consolidated EBITDA for purposes of this Agreement shall be
made on a Pro Forma Basis.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all reimbursement
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(e) Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Borrower or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which the Borrower or a Subsidiary is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to the
Borrower or such Subsidiary.

Any calculation of Consolidated Funded Indebtedness for purposes of this
Agreement shall be made on a Pro Forma Basis.

“Consolidated Interest Charges” means, for any Measurement Period, for the
Borrower and its Subsidiaries on a consolidated basis total cash interest
expense (including that attributable to Capital Leases) for such period with
respect to all Indebtedness (including all commissions, discounts and other fees
and charges owed with respect to letters of credit and bankers’ acceptance
financing).

 

Credit Agreement

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the Measurement Period ending on or most recently ended prior to such
date.

“Consolidated Net Income” means, for any Measurement Period, for the Borrower
and its Subsidiaries on a consolidated basis, the net income of the Borrower and
its Subsidiaries (excluding extraordinary gains and extraordinary losses) for
that period.

“Contractual Obligation” means, as to any Person, any provision of any debt
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Rating” means, as of any date of determination, the Borrower’s public
corporate credit rating issued by S&P or public corporate family credit rating
issued by Moody’s; provided that (a) if the respective Credit Ratings issued by
foregoing rating agencies differ by one level, then the Pricing Level for the
higher of such Credit Ratings shall apply (with the Credit Rating for Pricing
Level 1 being the highest and the Credit Rating for Pricing Level 6 being the
lowest); (b) if there is a split in Credit Ratings of more than one level, then
the Pricing Level that is one level lower than the Pricing Level of the higher
Credit Rating shall apply; (c) if the Borrower has only one Credit Rating, the
Pricing Level for such Credit Rating shall apply; and (d) if the Borrower does
not have any Credit Rating, Pricing Level 6 shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.18(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were

 

Credit Agreement

7



--------------------------------------------------------------------------------

required to be funded hereunder unless such Lender notifies the Administrative
Agent and the Borrower in writing that such failure is the result of such
Lender’s determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two (2) Business Days of the date when due, (b) has
notified the Borrower or the Administrative Agent in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect (unless such writing or public statement relates to
such Lender’s obligation to fund a Loan hereunder and states that such position
is based on such Lender’s determination that a condition precedent to funding
(which condition precedent, together with any applicable default, shall be
specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or (e) has
become the subject of a Bail-In Action; provided that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any Equity
Interest in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender (subject to Section 2.18(b)) under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender as of the date established therefor by the Administrative
Agent in a written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, and each other Lender promptly following
such determination.

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

Credit Agreement

8



--------------------------------------------------------------------------------

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any institution established in an EEA Member Country that is a subsidiary
of an institution described in clause (a) or (b) of this definition and is
subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii) and (v), subject to such consents, if any,
as may be required under Section 10.06(b)(iii).

“Environmental Laws” means any and all applicable Federal, state, local, and
foreign statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

Credit Agreement

9



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan resulting in liability therefor to the
Borrower or such ERISA Affiliate or the receipt by the Borrower or an ERISA
Affiliate of notification that a Multiemployer Plan is in reorganization
pursuant to Section 4241 of ERISA; (d) the filing of a notice of intent to
terminate a Pension Plan or the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or a plan in
endangered or critical status within the meaning of Sections 430, 431 and 432 of
the Code or Sections 303, 304 and 305 of ERISA; (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate; or (i) the receipt by the Borrower or any ERISA Affiliate of notice
from any Multiemployer Plan that it is in reorganization or insolvency or that
it intends to terminate or has terminated.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

“Eurodollar Rate” means: (a) for any Interest Period with respect to a
Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”) or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m., London time, two (2) Business Days prior to the commencement of such
Interest Period, for U.S. Dollar deposits (for delivery on the first day of such
Interest Period) with a term equivalent to such Interest Period, provided that
if the Eurodollar Rate determined in accordance with the foregoing provisions
shall be less than zero, such rate shall be deemed zero for purposes of this
Agreement; and

(b) for any rate calculation with respect to a Base Rate Loan on any date, the
rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined
two (2) Business Days prior to such date for U.S. Dollar deposits with a term of
one (1) month commencing that day;

 

Credit Agreement

10



--------------------------------------------------------------------------------

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in consultation with the Borrower in connection with any
rate set forth in this definition, the approved rate shall be applied in a
manner consistent with market practice; provided, further that to the extent
such market practice is not administratively feasible for the Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent in consultation with the Borrower.

“Eurodollar Rate Loan” means a Committed Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate”.

“Event of Default” has the meaning specified in Section 8.01.

“Exchange Act” means, at any time, the Securities Exchange Act of 1934, as
amended from time to time, and any successor statute, and the rules and
regulations promulgated thereunder.

“Excluded Subsidiary” means (a) any Joint Venture, (b) any Receivables
Subsidiary of the Borrower and (c) any Subsidiary of the Borrower with assets
consisting solely of Equity Interests of a Joint Venture.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (a) taxes imposed on or measured by its overall net
income (however denominated), and franchise taxes imposed on it (in lieu of net
income taxes), by the jurisdiction (or any political subdivision thereof) under
the Laws of which such recipient is organized or in which its principal office
is located or, in the case of any such recipient, in which its applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which the
Borrower is located, (c) any backup withholding tax that is required by the Code
to be withheld from amounts payable to a recipient that has failed to comply
with clause (A) of Section 3.01(e)(ii), (d) in the case of a foreign recipient,
any withholding taxes imposed on amounts payable to such foreign recipient as a
result of its failure to comply with the requirements of FATCA to establish a
complete exemption from withholding, and (e) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under
Section 10.13), any United States withholding tax that (i) is required to be
imposed on amounts payable to such Foreign Lender pursuant to the Laws in force
at the time such Foreign Lender becomes a party hereto (or designates a new
Lending Office) or (ii) is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with clause
(B) of Section 3.01(e)(ii), except to the extent that such Foreign Lender (or
its assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 3.01(a)(i) or (ii).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

Credit Agreement

11



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements with respect thereto and laws enacting such intergovernmental
agreements.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the immediately preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent. If negative, the Federal Funds Rate
shall be deemed to be 0.00% for all purposes of this Agreement.

“Fee Letter” means the letter agreement, dated as of March 27, 2017, between the
Borrower and the Administrative Agent.

“Foreign Government Scheme or Arrangement” has the meaning specified in Section
5.12(e).

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes. For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(e).

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States, a State thereof or the District of
Columbia.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funding Date” means the Business Day during the Availability Period (a) on
which each of the conditions set forth in Section 4.02 have been satisfied (or
waived in accordance with Section 10.01) and (b) which date has been set forth
by the Borrower in a Committed Loan Notice requesting the Borrowing in
accordance with Section 2.02.

 

Credit Agreement

12



--------------------------------------------------------------------------------

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Group Member” means any Subsidiary of the Borrower that is not an Immaterial
Subsidiary or an Excluded Subsidiary.

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing, or having the economic effect set forth
in clauses (i) through (iv) below, any Indebtedness or other obligation payable
or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements of instruments for deposit or
collection in the ordinary course of business or other ordinary course
indemnities entered into in connection with Dispositions permitted hereunder.
The amount of any Guarantee shall be deemed to be an amount equal to the stated
or determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

Credit Agreement

13



--------------------------------------------------------------------------------

“Immaterial Subsidiary” means any direct or indirect Subsidiary of the Borrower
to which each of the following is satisfied: (a) for the most recent fiscal
period for which financial statements of the Borrower have been delivered to the
Administrative Agent pursuant to Section 6.01 (or, prior to any such delivery,
referred to in Section 5.05), (i) such Subsidiary had revenues not in excess of
3% of the consolidated revenues of the Borrower and its Subsidiaries, (ii) the
book value of such Subsidiary’s assets do not exceed of 3% of the consolidated
assets of the Borrower and its Subsidiaries (in the case of clauses (i) and
(ii), as shown on the consolidated financial statements of the Borrower for such
fiscal period); and (b) the Borrower has designated such Subsidiary as an
Immaterial Subsidiary and the Borrower has provided written notice to the
Administrative Agent in reasonable detail of such designation with respect to
the limitations set forth in clauses (a)(i) and (ii) above within five
(5) Business Days after designation thereof; provided, that the Immaterial
Subsidiaries, collectively, shall not have at any time (x) aggregate revenues in
excess of 5% of the consolidated revenues of the Borrower and its Subsidiaries
or (ii) aggregate assets whose book value exceeds 5% of the consolidated assets
of the Borrower and its Subsidiaries and if, upon delivery of financial
statements of the Borrower in accordance with Section 6.01, either such
threshold is exceeded, the Borrower shall notify the Administrative Agent within
five (5) Business Days of each Subsidiary of the Borrower that shall no longer
be an Immaterial Subsidiary.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) Capital Leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other

 

Credit Agreement

14



--------------------------------------------------------------------------------

Person, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, except for agreements with directors, officers and employees to
acquire such Equity Interest upon the death or termination of employment of such
director, officer or employee;

(h) all Guarantees of such Person in respect of any of the foregoing; and

(i) to the extent not otherwise included, indebtedness or similar obligations
pursuant to any receivables or other securitization.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any Capital Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means Taxes (including Other Taxes) other than Excluded
Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Committed Loan Notice; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the immediately preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

 

Credit Agreement

15



--------------------------------------------------------------------------------

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of Section 7.02,
the amount of any Investment shall be the amount actually invested less the
amount of any Returned Investment, but without adjustment for subsequent
increases or decreases in the value of such Investment.

“IP Rights” has the meaning specified in Section 5.18.

“IRS” means the United States Internal Revenue Service.

“Joint Venture” means any Person (other than a wholly-owned direct or indirect
Subsidiary of the Borrower) if any of the Equity Interests of such Person having
ordinary voting power for the election of directors or other governing body of
such Person are held by the Borrower and/or any of its Subsidiaries and the
Borrower or any such Subsidiary is a party to a Joint Venture Agreement in
respect of such Equity Interests.

”Joint Venture Agreement” means, for any Joint Venture, any stockholder
agreement, voting trust agreement, limited liability agreement, partnership
agreement, limited partnership agreement, operating agreement or other similar
agreement related to the ownership of the Equity Interests of such Joint Venture
having ordinary voting power for the election of directors or other governing
body of such Joint Venture among the owners of such Equity Interests.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case to the extent having the force of law.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires each reference to a Lender shall include its
applicable Lending Office.

 

Credit Agreement

16



--------------------------------------------------------------------------------

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means a Committed Loan by a Lender to the Borrower under Article II.

“Loan Documents” means this Agreement, each Note and the Fee Letter.

“Margin Stock” has the meaning assigned to the term “Margin Stock” in Regulation
U of the FRB as in effect from time to time.

“Material Acquisition” means an (a) acquisition or (b) series of acquisitions
consummated in a single Measurement Period, in each case, permitted under
Section 7.02 by the Borrower or a Subsidiary of the Borrower of the Equity
Interests or assets of a Person and with aggregate acquisition consideration
(including assumed indebtedness) in excess of $250,000,000.

“Material Adverse Effect” means (a) a material adverse effect upon the business,
properties, operations or financial condition of the Borrower and its
Subsidiaries taken as a whole; (b) a material impairment of the ability of the
Borrower to perform its payment obligations under this Agreement; (c) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document (in the case of any Lender, other than as a result of an
action or omission by such Lender); or (d) a material adverse effect upon the
validity, binding effect or enforceability against the Borrower of this
Agreement.

“Maturity Date” means the date that is eighteen (18) months following the
Closing Date. “Measurement Period” means a period of four consecutive fiscal
quarters of the Borrower. Unless otherwise specified, on any date of
determination, a reference herein to a Measurement Period shall be to such
period then ended or then most recently ended, as the case may be.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

Credit Agreement

17



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender to the Borrower, substantially in the form
of Exhibit C.

“Obligations” means all advances to, and debts, liabilities and other
obligations of, the Borrower arising under any Loan Document or otherwise with
respect to any Loan, in each case whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against the
Borrower or any Subsidiary thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest and fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document, but excluding any taxes that are Excluded Taxes.

“Outstanding Amount” means the aggregate outstanding principal amount of
Committed Loans on any date after giving effect to the Borrowing and any
prepayments or repayments of such Committed Loans occurring on such date.

“Overnight Rate” means, for any day, the greater of (i) the Federal Funds Rate
and (ii) an overnight rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participant Register” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

 

Credit Agreement

18



--------------------------------------------------------------------------------

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Borrower and
any ERISA Affiliate on behalf of their employees and is either covered by Title
IV of ERISA or is subject to the minimum funding standards under Section 412 of
the Code.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Basis” means, for the purposes of calculating Consolidated EBITDA or
Consolidated Funded Indebtedness, as applicable, for any Measurement Period,
(a) if at any time during such Measurement Period the Borrower or any of its
Subsidiaries shall have made any Significant Disposition, such Significant
Disposition shall be given pro forma effect as if it had occurred on the first
day of such Measurement Period, and in furtherance thereof, (i) the Consolidated
EBITDA for such Measurement Period shall be reduced by an amount equal to the
Consolidated EBITDA (if positive) attributable thereto for such Measurement
Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Measurement Period and (ii) the Consolidated
Funded Indebtedness for such Measurement Period shall be reduced by an amount
equal to the Consolidated Funded Indebtedness paid or taken off the books of the
Borrower or such Subsidiary in connection with such Significant Disposition and
(B) if at any time during such Measurement Period the Borrower or any of its
Subsidiaries shall have made any Significant Acquisition, such Significant
Acquisition shall be given pro forma effect as if it had occurred on the first
day of such Measurement Period, and in furtherance thereof, (i) the Consolidated
EBITDA for such Measurement Period shall be increased by an amount equal to the
Consolidated EBITDA (if positive) attributable thereto for such Measurement
Period or reduced by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Measurement Period and (ii) the Consolidated
Funded Indebtedness shall be increased by an amount equal to the Consolidated
Funded Indebtedness incurred or assumed by the Borrower or such Subsidiary in
connection with such Significant Acquisition. As used in this definition,
“Significant Disposition” means any Disposition of property or series of related
Dispositions of property that (X) constitutes assets comprising at least the
majority of an operating unit or brand of a business or business line or
constitutes a majority of all the Equity Interests of a Person and (Y) yields
gross proceeds to the Borrower or

 

Credit Agreement

19



--------------------------------------------------------------------------------

any of its Subsidiaries in excess of $10,000,000; and “Significant Acquisition”
means any acquisition of property or series of related acquisitions of property
that (X) constitutes assets comprising a majority of the assets of an operating
unit or brand of business or business line or constitutes a majority of all the
Equity Interests of a Person and (Y) involves the payment of consideration by
the Borrower or any of its Subsidiaries in excess of $10,000,000. All the
calculations referred to herein shall be in reasonable detail and shall be in a
form reasonably acceptable to the Administrative Agent in all material respects.

“Public Lender” has the meaning specified in Section 6.02.

“Receivables” means accounts and accounts receivable of the Borrower or any of
its Subsidiaries (including any thereof constituting or evidenced by chattel
paper, instruments or general intangibles), and all proceeds thereof and rights
(contractual and other) and collateral related thereto.

“Receivables Subsidiary” any special purpose, bankruptcy-remote Subsidiary that
acquires, on a revolving basis, Receivables generated by the Borrower or any of
its Subsidiaries and that engages in no operations or activities other than
those related to receivables securitizations or incidental to its existence.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, (a) as of any date of determination prior to the
Funding Date, (i) Lenders having more than 50% of the Aggregate Commitments or
(ii) if the Commitments of all Lenders to make Loans have been terminated
pursuant to Section 8.02 or Section 2.06, each Lender’s Applicable Percentage
most recently in effect (after giving effect to any subsequent assignments), or
(b) as of any date of determination on or after the Funding Date (after giving
effect to the Borrowing on such date), Lenders with an aggregate amount of Loans
outstanding equal to more than 50% of the Outstanding Amount; provided that the
Commitment of, and the portion of the Outstanding Amount held or deemed held by,
any Defaulting Lender shall be excluded for purposes of making a determination
of Required Lenders.

“Responsible Officer” means the (a) chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of the Borrower,
(b) solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of the Borrower and
(c) solely for purposes of notices given pursuant to Article II, any other
officer or employee of the Borrower so designated by any of the foregoing
officers in a notice to the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of the Borrower shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf the Borrower.

 

Credit Agreement

20



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

“Returned Investment” means, with respect to any Investment made by any Person
pursuant to Section 7.02(e), the aggregate amount of all dividends,
distributions or other payments received by such Person in respect of such
Investment, other than payments made not in the nature of a return or repurchase
of capital or a repayment of principal, that have been paid or returned, without
restriction, in cash to the Person making such Investment.

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
December 4, 2015, by and among Church & Dwight Co., Inc., as borrower, the
lenders party thereto, Bank of America, as administrative agent, swing line
lender and L/C issuer, and the other parties thereto, as amended, supplemented
or otherwise modified.

“Same Day Funds” means immediately available funds.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including without limitation, OFAC), the United Nations Security
Council, the European Union or any of its member states, Her Majesty’s Treasury
or other relevant sanctions authority.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc. and any successor thereto.

“Scheduled Disposition” has the meaning specified in Section 7.05(k).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

Credit Agreement

21



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any contractual netting agreement
relating to such Swap Contracts, (a) for any date on or after the date such Swap
Contracts have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (b) for any date prior to the date
referenced in clause (a), the amount(s) determined as the mark-to-market
value(s) for such Swap Contracts, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Threshold Amount” means $100,000,000.

“Ticking Fee” has the meaning specified in Section 2.09(a).

“Type” means, with respect to a Committed Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“United States” and “U.S.” mean the United States of America.

“USA PATRIOT Act” has the meaning specified in Section 10.18.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Credit Agreement

22



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto”, “herein”,
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including”.

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03 Accounting Terms. (a) Generally. All accounting terms not specifically or
completely defined herein shall be construed in conformity with, and all
financial data (including financial ratios and other financial calculations)
required to be submitted pursuant to this Agreement shall be prepared in
conformity with, GAAP applied on a consistent basis, as in effect from time to
time, applied in a manner consistent with that used in preparing the Audited
Financial Statements, except as otherwise specifically prescribed herein.
Notwithstanding the foregoing, for purposes of determining compliance with any
covenant (including the computation of any financial covenant) contained herein,
Indebtedness of the Borrower and its Subsidiaries shall be deemed to be carried
at 100% of the outstanding principal amount thereof, except as otherwise
specifically prescribed herein, and the effects of FASB ASC 825 and FASB ASC
470-20 on financial liabilities shall be disregarded.

 

Credit Agreement

23



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP; provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) to the extent such change in GAAP has been applied to
the financial statements of the Borrower delivered pursuant to Sections 6.01(a)
and (b), the Borrower shall provide to the Administrative Agent and the Lenders
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP in a form reasonably acceptable
to the Administrative Agent.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 [Reserved]

1.06 [Reserved]

1.07 [Reserved]

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

ARTICLE II.

COMMITMENTS AND BORROWING

2.01 Committed Loans. Subject to the terms and conditions set forth herein, each
Lender severally agrees to make loans in Dollars (each such loan, a “Committed
Loan”) to the Borrower in a single drawing on the Funding Date in the principal
amount of such Lender’s Applicable Percentage of the principal amount of the
Borrowing (as set forth in a Committed Loan Notice) pursuant to Section 2.02,
not to exceed such Lender’s Commitment. The Lenders shall make funds available
in respect of the Borrowing under this Section 2.01 ratably according to their
respective Applicable Percentages. Amounts repaid or prepaid in respect of Loans
may not be reborrowed. Failure by any Lender to make Loans as required under the
terms of this Agreement will not relieve any other Lender of its obligations
hereunder.

 

Credit Agreement

24



--------------------------------------------------------------------------------

2.02 Borrowing, Conversions and Continuations of Committed Loans.

(a) The Borrowing, each conversion of Committed Loans from one Type to the
other, and each continuation of Eurodollar Rate Loans shall be made upon the
Borrower’s irrevocable notice to the Administrative Agent, which may be given by
(A) telephone or (B) a Committed Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Administrative Agent of a
Committed Loan Notice. Each such Committed Loan Notice (or, to the extent the
Borrower has notified by the Administrative Agent by telephone pursuant to
clause (A) of the immediately preceding sentence, telephonic notice) must be
received by the Administrative Agent not later than 12:00 noon (i) three (3)
Business Days prior to the requested date of the Borrowing of, any conversion to
or continuation of Eurodollar Rate Loans to Base Rate Committed Loans and
(ii) on the requested date of the Borrowing of Base Rate Committed Loans. The
Borrowing of, and each conversion to or continuation of Eurodollar Rate Loans
shall be in a principal amount of $5,000,000 or a whole multiple of $1,000,000
in excess thereof. The Borrowing of or any conversion to Base Rate Committed
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof. Each Committed Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting the Borrowing, a conversion
of Committed Loans from one Type to the other, or a continuation of Eurodollar
Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Committed Loans to be borrowed, converted or continued,
(iv) the Type of Committed Loans to be borrowed or to which existing Committed
Loans are to be converted and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests the Borrowing of, a conversion to or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage of the
applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans or
continuation of Committed Loans, in each case as described in the preceding
subsection. In the case of the Borrowing, each Lender shall make the amount of
its Committed Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 2:00 p.m. on the Business Day
specified in the applicable Committed Loan Notice. Upon satisfaction of the
applicable conditions set forth in Section 4.02, the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Bank of America (or, to the extent a successor

 

Credit Agreement

25



--------------------------------------------------------------------------------

Administrative Agent has been appointed in accordance with Section 9.06, such
successor Administrative Agent) with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower.

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans without the consent of the Required
Lenders.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to the Borrowing, all conversions of Committed Loans
from one Type to the other, and all continuations of Committed Loans of the same
Type, there shall not be more than ten (10) Interest Periods in effect with
respect to Committed Loans.

2.03 [Reserved]

2.04 [Reserved]

2.05 Prepayments. (a) The Borrower may, upon notice from the Borrower to the
Administrative Agent, at any time or from time to time voluntarily prepay
Committed Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
12:00 noon (A) three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans and (B) on the date of prepayment of Base Rate Committed
Loans or in each case, such later time as the Administrative Agent may agree in
its reasonable discretion; (ii) any prepayment of Eurodollar Rate Loans shall be
in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof; and (iii) any prepayment of Base Rate Committed Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Committed Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Period(s) of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein; provided, that such notice may be conditioned on the
occurrence or non-occurrence of any event; provided further that the Borrower
shall compensate and hold harmless any Lender from any loss, cost or expense
incurred by such Lender in accordance with Section 3.05 as a result of the
failure to make such prepayment. Any prepayment of a Eurodollar Rate Loan shall
be accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Subject to Section 2.18,
each such prepayment shall be applied to the Committed Loans of the Lenders in
accordance with their respective Applicable Percentages.

 

Credit Agreement

26



--------------------------------------------------------------------------------

(b) [Reserved]

(c) [Reserved]

(d) [Reserved]

2.06 Termination or Reduction of Commitments. The Borrower may, upon notice to
the Administrative Agent (which notice may be conditioned on the occurrence or
non-occurrence of any event; provided that the Borrower shall compensate and
hold harmless any Lender from any loss, cost or expense incurred by such Lender
in accordance with Section 3.05 as a result of the failure to terminate the
Aggregate Commitments), terminate the Aggregate Commitments, or from time to
time permanently reduce the Aggregate Commitments; provided that (i) any such
notice shall be received by the Administrative Agent not later than 12:00 noon
three (3) Business Days prior to the date of termination or reduction, or such
later time as the Administrative Agent may agree in its reasonable discretion
and (ii) any such partial reduction shall be in an aggregate amount of
$10,000,000 or any whole multiple of $1,000,000 in excess thereof. The
Administrative Agent will promptly notify the Lenders of any such notice of
termination or reduction of the Aggregate Commitments. Any reduction of the
Aggregate Commitments shall be applied to the Commitment of each Lender
according to its Applicable Percentage. All fees accrued until the effective
date of any termination of the Aggregate Commitments shall be paid on the
effective date of such termination. Any Commitments outstanding following the
Availability Period shall automatically terminate.

2.07 Repayment of Loans. (a) The Borrower shall repay to the Lenders on the
Maturity Date the aggregate principal amount of Committed Loans made to the
Borrower outstanding on such date.

(b) [Reserved]

2.08 Interest. (a) Subject to the provisions of subsection (b) below, (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period at a rate per annum equal to the Eurodollar
Rate for such Interest Period plus the Applicable Rate and (ii) each Base Rate
Committed Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request

 

Credit Agreement

27



--------------------------------------------------------------------------------

of the Required Lenders, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.09 Fees.

(a) Ticking Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender, in accordance with each Lender’s Applicable Percentage,
a ticking fee in Dollars equal to the Applicable Rate as of the Closing Date
times the average daily Dollar amount of Aggregate Commitments outstanding
during the Availability Period (the “Ticking Fee”), subject to adjustment as
provided in Section 2.18. The Ticking Fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable in arrears on
the last day of the Availability Period.

(b) Other Fees. The Borrower shall pay to the Administrative Agent for its own
account, in Dollars, fees in the amounts and at the times specified in the Fee
Letter. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever.

2.10 Computation of Interest and Fees. All computations of interest for Base
Rate Loans (including Base Rate Loans determined by reference to the Eurodollar
Rate) shall be made on the basis of a year of 365 or 366 days, as the case may
be, and actual days elapsed. All other computations of fees and interest shall
be made on the basis of a 360-day year and actual days elapsed (which results in
more fees or interest, as applicable, being paid than if computed on the basis
of a 365-day year). Interest shall accrue on each Loan for the day on which the
Loan is made, and shall not accrue on a Loan, or any portion thereof, for the
day on which the Loan or such portion is paid; provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one (1) day. Each determination by the Administrative Agent of
an interest rate or fee hereunder shall be conclusive and binding for all
purposes, absent manifest error.

2.11 Evidence of Debt. (a) The Borrowing, each continuation and each conversion
of a Committed Loan provided by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Borrowing made by the Lenders to the Borrower and the
interest and payments thereon. Any failure to so record or any error in doing so
shall not, however, limit or otherwise affect the obligation of the Borrower
hereunder to

 

Credit Agreement

28



--------------------------------------------------------------------------------

pay any amount owing with respect to the Obligations. In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error. Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans to the Borrower in addition to such accounts or records. Each Lender may
attach schedules to a Note and endorse thereon the date, Type (if applicable),
amount and maturity of its Loans and payments with respect thereto.

(b) [Reserved]

2.12 Payments Generally; Administrative Agent’s Clawback. (a) General. All
payments to be made by the Borrower shall be made without condition or deduction
for any counterclaim, defense, recoupment or setoff. Except as otherwise
expressly provided herein, all payments by the Borrower hereunder shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 3:00 p.m. on the date specified herein.
Without limiting the generality of the foregoing, the Administrative Agent may
require that any payments due under this Agreement be made in the United States.
The Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 3:00 p.m. shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of the Borrowing of Eurodollar Rate Loans (or, in the case of the
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of the Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of the Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of the Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount in Same Day Funds with
interest thereon, for each day from and including the date such amount is made
available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate

 

Credit Agreement

29



--------------------------------------------------------------------------------

Loans. If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period. If such Lender pays its share of the Borrowing to
the Administrative Agent, then the amount so paid shall constitute such Lender’s
Committed Loan included in the Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to the
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the Funding Date set forth in Section 4.02 are not satisfied
or waived in accordance with the terms hereof, the Administrative Agent shall
return such funds (in like funds as received from such Lender) to such Lender,
without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Committed Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Committed Loan or
to make any payment under Section 10.04(c) on any date required hereunder shall
not relieve any other Lender of its corresponding obligation to do so on such
date, and no Lender shall be responsible for the failure of any other Lender to
so make its Committed Loan or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest

 

Credit Agreement

30



--------------------------------------------------------------------------------

on any of the Committed Loans made by it, resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of such Committed Loans and
accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Committed Loans of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Committed Loans and
other amounts owing them, provided that:

(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii) the provisions of this Section shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans to any assignee or participant, other than an assignment to the
Borrower or any Subsidiary thereof (as to which the provisions of this Section
shall apply).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.14 [Reserved]

2.15 [Reserved]

2.16 [Reserved]

2.17 [Reserved]

2.18 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting

 

Credit Agreement

31



--------------------------------------------------------------------------------

Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by that Defaulting Lender pursuant to Section 10.08), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, as the Borrower may request (so long as
no Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; third, if so
determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement;
fourth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and fifth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans in respect of which that Defaulting Lender
has not fully funded its appropriate share and (y) such Loans were made at a
time when the conditions set forth in Section 4.02 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of that Defaulting Lender.

(iii) Certain Fees. That Defaulting Lender shall not be entitled to receive any
Ticking Fee pursuant to Section 2.09(a) for any period during which that Lender
is a Defaulting Lender (and the Borrower shall not be required to pay any
Ticking Fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(iv) [Reserved]

(b) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, that Lender will, to the extent
applicable, purchase that portion of outstanding Loans of the other Lenders or
take such other actions as the Administrative Agent may determine to be
necessary to cause the Committed Loans to be held on a pro rata basis by the
Lenders in accordance with their Applicable Percentages, whereupon that Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

Credit Agreement

32



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of the respective
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative Agent to withhold or deduct any Tax, such Tax shall be
withheld or deducted in accordance with such Laws as determined by the Borrower
or the Administrative Agent, as the case may be, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.

(ii) If the Borrower or the Administrative Agent shall be required by the Code
to withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the Administrative
Agent shall withhold or make such deductions as are determined by the
Administrative Agent to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Administrative Agent
shall timely pay the full amount withheld or deducted to the relevant
Governmental Authority in accordance with the Code, and (C) to the extent that
the withholding or deduction is made on account of Indemnified Taxes or Other
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.01) the Administrative Agent or Lender, as the case may be, receives
an amount equal to the sum it would have received had no such withholding or
deduction been made.

(iii) If the Borrower or the Administrative Agent shall be required by any
applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Borrower or the Administrative Agent, to the
extent required by such Laws, shall make such deductions and the Borrower or the
Administrative Agent shall timely pay the full amount so withheld or deducted by
it to the relevant Governmental Authority in accordance with such Laws, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes or Other Taxes, the sum payable by the Borrower shall be
increased as necessary so that after any required withholding or the making of
all required deductions (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or Lender, as the case
may be, receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

 

Credit Agreement

33



--------------------------------------------------------------------------------

(c) Tax Indemnifications.

(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Administrative Agent and each Lender, and
shall make payment in respect thereof within twenty (20) days after demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section 3.01) withheld or deducted by the Borrower or
the Administrative Agent or paid by the Administrative Agent, such Lender and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within twenty (20) days after demand
therefor, for any amount which a Lender for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection, and
the Administrative Agent and each Lender agree that, upon the making of such
payment, the Borrower shall automatically be entitled to, and may exercise all
rights of, subrogation in respect of such payment. A certificate as to the
amount of any such payment or liability delivered to the Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Administrative Agent, and
shall make payment in respect thereof within twenty (20) days after demand
therefor, against any and all Taxes and any and all related losses, claims,
liabilities, penalties, interest and expenses (including the fees, charges and
disbursements of any counsel for the Borrower or the Administrative Agent)
incurred by or asserted against the Borrower or the Administrative Agent by any
Governmental Authority as a result of the failure by such Lender to (y) comply
with the provisions of Section 10.06(d) relating to the maintenance of a
Participant Register and (z) deliver, or as a result of the inaccuracy,
inadequacy or deficiency of, any documentation required to be delivered by such
Lender to the Borrower or the Administrative Agent pursuant to subsection (e).
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due to the Administrative Agent under
this clause (ii). The agreements in this clause (ii) shall survive the
resignation and/or replacement of the Administrative Agent, any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

(d) Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this
Section 3.01, the Borrower shall deliver

 

Credit Agreement

34



--------------------------------------------------------------------------------

to the Administrative Agent or the Administrative Agent shall deliver to the
Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of any
return required by Laws to report such payment or other evidence of such payment
reasonably satisfactory to the Borrower or the Administrative Agent, as the case
may be.

(e) Status of Lenders; Tax Documentation.

(i) Each Lender shall deliver to the Borrower and to the Administrative Agent,
at the time or times prescribed by applicable Laws or when reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation prescribed by applicable Laws or by the taxing
authorities of any jurisdiction and such other reasonably requested information
as will permit the Borrower or the Administrative Agent, as the case may be, to
determine (A) whether or not payments made by the respective Borrower hereunder
or under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the respective Borrower pursuant to
this Agreement or otherwise to establish such Lender’s status for withholding
tax purposes in the applicable jurisdictions.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and

(B) Each Foreign Lender that is entitled under the Code or any applicable treaty
to an exemption from or reduction of withholding tax with respect to payments
hereunder or under any other Loan Document shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower on behalf of the Borrower or the Administrative Agent, but only if such
Foreign Lender is legally entitled to do so), whichever of the following is
applicable:

(I) executed originals of Internal Revenue Service Form W-8BEN-E claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,

 

Credit Agreement

35



--------------------------------------------------------------------------------

(II) executed originals of Internal Revenue Service Form W-8ECI,

(III) executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,

(IV) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and
(y) executed originals of Internal Revenue Service Form W-8BEN-E,

(V) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (V), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement, or

(VI) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the or the Administrative Agent to
determine the withholding or deduction required to be made.

(iii) Each Lender shall promptly (A) notify the Borrower and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.

(iv) The Borrower shall promptly deliver to the Administrative Agent or any
Lender, as the Administrative Agent or such Lender shall reasonably request, on
or prior to the Closing Date, and in a timely fashion thereafter, such documents
and forms required by any relevant taxing authorities under the Laws of any
jurisdiction, duly executed and completed by the Borrower, as are required to be
furnished by such Lender or the Administrative Agent under such Laws in
connection with any payment by the Administrative Agent or any Lender of Taxes
or Other Taxes, or otherwise in connection with the Loan Documents, with respect
to such jurisdiction.

 

Credit Agreement

36



--------------------------------------------------------------------------------

(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
reasonable and documented out-of-pocket expenses and net of any loss or gain
realized in the conversion of such funds from or to another currency incurred by
the Administrative Agent or such Lender, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Administrative Agent or such Lender in the event the
Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(g) The agreements in this Section 3.01 shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Eurodollar
Rate Loans, or to determine or charge interest rates based upon the Eurodollar
Rate, or any Governmental Authority has imposed material restrictions on the
authority of such Lender to purchase or sell, or to take deposits of, Dollars in
the London interbank eurodollar market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, (i) any obligation of such
Lender to make or continue Eurodollar Rate Loans or to convert Base Rate
Committed Loans to Eurodollar Rate Loans shall be suspended and (ii) if such
notice asserts the illegality of such Lender making or

 

Credit Agreement

37



--------------------------------------------------------------------------------

maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist (which notice such Lender agrees to
give promptly upon a determination that such circumstances no longer exist).
Upon receipt of such notice, (x) the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all such Eurodollar Rate Loans of such Lender to Base Rate Loans (the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) adequate and reasonable means do
not exist for determining the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan or in connection with an
existing or proposed Base Rate Loan, or (b) the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan does
not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Rate Loan, the Administrative Agent will promptly so notify the
Borrower and each Lender. Thereafter, in the event of a determination described
in the preceding sentence with respect to the Eurodollar Rate component of the
Base Rate, the utilization of the Eurodollar Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice (which notice the
Administrative Agent and the Required Lenders agree to promptly revoke upon
determination that the conditions giving rise to such notice no longer exist).
Upon receipt of such notice, the Borrower may revoke any pending request for the
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) (i) impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with

 

Credit Agreement

38



--------------------------------------------------------------------------------

or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Eurodollar Rate contemplated by
Section 3.04(e), other than as set forth below);

(ii) subject any Lender to any tax of any kind whatsoever with respect to this
Agreement or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender);

(iii) [Reserved]; or

(iv) impose on any Lender or the London interbank eurodollar market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will promptly pay
to such Lender after the Borrower’s receipt of a reasonably detailed invoice
therefor (showing in reasonable detail the calculation thereof; provided, that
such request for compensation is consistent with such Lender’s general practice
toward similarly situated borrowers) such additional amount or amounts as will
compensate such Lender, as the case may be, for such additional costs incurred
or reduction suffered.

(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital or liquidity requirements has or
would have the effect of reducing the rate of return on such Lender’s capital or
on the capital of such Lender’s holding company, if any, as a consequence of
this Agreement, the Commitments of such Lender or the Loans made by such Lender
to a level below that which such Lender or such Lender’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy), then from time to time the Borrower will promptly pay to
such Lender after the Borrower’s receipt of a reasonably detailed invoice
therefor (showing in reasonable detail the calculation thereof; provided, that
such request for compensation is consistent with such Lender’s general practice
toward similarly situated borrowers) such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section 3.04 and
delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within twenty (20) days after receipt thereof.

 

Credit Agreement

39



--------------------------------------------------------------------------------

(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section 3.04 shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that no Borrower shall be required to compensate a Lender pursuant to the
foregoing provisions of this Section 3.04 for any increased costs incurred or
reductions suffered more than six (6) months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the six-month period referred to above shall be
extended to include the period of retroactive effect thereof).

(e) Additional Reserve Requirements. The Borrower shall pay to each Lender,
(i) as long as such Lender shall be required to maintain reserves with respect
to liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (which allocation shall be
consistent with the Lender’s general practice toward similarly situated
borrowers) (as determined by such Lender in good faith, which determination
shall be conclusive, absent manifest error), and (ii) as long as such Lender
shall be required to comply with any reserve ratio requirement or analogous
requirement of any central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurodollar
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (which
allocation shall be consistent with the Lender’s general practice toward
similarly situated borrowers) (as determined by such Lender in good faith, which
determination shall be conclusive absent manifest error, which in each case
shall be due and payable on each date on which interest is payable on such Loan,
provided the Borrower shall have received at least twenty (20) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
costs from such Lender. If a Lender fails to give notice twenty (20) days prior
to the relevant Interest Payment Date, such additional interest or costs shall
be due and payable twenty (20) days from receipt of such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any reasonable and documented
loss and out-of-pocket cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) [Reserved]; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 10.13;

 

Credit Agreement

40



--------------------------------------------------------------------------------

excluding any loss of anticipated profits, but including any foreign exchange
losses and any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan, from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for Dollars for a
comparable amount and for a comparable period, whether or not such Eurodollar
Rate Loan was in fact so funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or 3.04, as the case may be, in the future, or eliminate the need
for the notice pursuant to Section 3.02, as applicable, and (ii) in each case,
would not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrower hereby agrees to pay
all reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

ARTICLE IV.

CONDITIONS PRECEDENT TO CLOSING DATE AND FUNDING DATE

4.01 Conditions to Closing Date. This Agreement shall not become effective until
the date on which all of the following conditions have been satisfied (or waived
in accordance with Section 10.01):

(a) The Administrative Agent’s receipt of the following, each properly executed
by a Responsible Officer of the Borrower, each dated the Closing Date (or, in
the case of certificates of governmental officials, a recent date before the
Closing Date) and each in form and substance reasonably satisfactory to the
Administrative Agent:

(i) executed counterparts of this Agreement;

 

Credit Agreement

41



--------------------------------------------------------------------------------

(ii) Notes executed by the Borrower in favor of each Lender requesting Notes,
each of which shall be originals or telecopies (followed promptly by originals);

(iii) such customary certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Borrower
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each Responsible Officer thereof authorized to act as
a Responsible Officer in connection with this Agreement and the other Loan
Documents to which the Borrower is a party;

(iv) such customary documents and certifications of public officials as the
Administrative Agent may reasonably require to evidence that the Borrower is
duly organized or formed, and that the Borrower is validly existing and in good
standing in its jurisdiction of organization;

(v) a customary opinion of Proskauer Rose LLP, counsel to the Borrower,
reasonably satisfactory to the Administrative Agent and addressed to the
Administrative Agent and each Lender;

(vi) [Reserved];

(vii) a customary certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 4.02(b) and (c) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and

(viii) at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, to the extent requested of the
Borrower in writing not fewer than five (5) Business Days prior to the Closing
Date.

(b) Any fees required to be paid hereunder and pursuant to the Fee Letter on or
before the Closing Date shall have been paid.

(c) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees and out-of-pocket charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent payable hereunder and invoiced prior to
the Closing Date, plus such additional amounts of

 

Credit Agreement

42



--------------------------------------------------------------------------------

such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the Closing Date (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to Funding Date. No Lender shall have an obligation to make any
Loan hereunder until each of the following conditions has been satisfied (or
waived in accordance with Section 10.01):

(a) The Closing Date shall have occurred.

(b) The representations and warranties of (i) the Borrower contained in Article
V and (ii) the Borrower contained in each other Loan Document shall be true and
correct in all material respects (except to the extent any such representation
and warranty is otherwise qualified by materiality, in which case such
representation and warranty shall be true and correct in all respects) on and as
of the date of the Borrowing (as set forth in a Committed Loan Notice), except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date.

(c) No Default or Event of Default exists or would result from the Borrowing or
the application of the proceeds thereof.

(d) The Administrative Agent has received a Committed Loan Notice in accordance
with Section 2.02 which sets forth a date for the Borrowing that is within the
Availability Period.

(e) Any fees required to be paid hereunder and pursuant to the Fee Letter on or
before the Funding Date shall have been paid.

(f) Unless waived by the Administrative Agent, the Borrower shall have paid all
reasonable and documented fees and out-of-pocket charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent payable hereunder and invoiced prior to
the Funding Date, plus such additional amounts of such fees, charges and
disbursements as shall constitute its reasonable estimate of such fees, charges
and disbursements incurred or to be incurred by it through the Funding Date
(provided that such estimate shall not thereafter preclude a final settling of
accounts between the Borrower and the Administrative Agent).

The Committed Loan Notice for the Borrowing shall be deemed to be a
representation and warranty that the conditions specified in Sections 4.02(b)
and (c) have been satisfied on and as of the requested date of the Borrowing (as
set forth in a Committed Loan Notice).

 

Credit Agreement

43



--------------------------------------------------------------------------------

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence, Qualification and Power. The Borrower and each other Group
Member (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite corporate or organizational power and
authority and all requisite governmental licenses, authorizations, consents and
approvals to (i) own or lease its assets and carry on its business and (ii) in
the case of the Borrower, execute, deliver and perform its obligations under the
Loan Documents to which it is a party, and (c) is duly qualified and is licensed
and, as applicable, in good standing under the Laws of each jurisdiction where
its ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clauses (a) (other than with respect to the Borrower), (b)(i) or (c), to the
extent that failure to do so would not reasonably be expected to have a Material
Adverse Effect.

5.02 Authorization; No Contravention. The execution, delivery and performance by
the Borrower of each Loan Document to which it is party, have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of the Borrower’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or the
creation of any Lien under, or require any payment to be made under any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; or (c) violate any Law.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by the Borrower of this
Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by the
Borrower. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, except
as enforceability may be limited by bankruptcy, insolvency or similar Laws
affecting the enforcement of creditor’s rights generally

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein and (ii) fairly present in all material respects the
financial condition of the Borrower and its consolidated Subsidiaries as of the
date thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

(b) As of the Closing Date, since the date of the Audited Financial Statements,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect.

 

Credit Agreement

44



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower, threatened in writing, at law, in
equity, in arbitration or before any Governmental Authority, by or against the
Borrower or any of its Subsidiaries that are Group Members or against any of
their properties or revenues that (a) purport to affect or pertain to this
Agreement or any other Loan Document, or any of the transactions contemplated
hereby, or (b) are reasonably likely to result in an adverse determination and,
if determined adversely, would reasonably be expected, either individually or in
the aggregate, to have a Material Adverse Effect.

5.07 No Default. Neither the Borrower nor any Group Member is in default under
or with respect to any Contractual Obligation, which default would, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation by the Borrower of the transactions contemplated by this
Agreement or any other Loan Document.

5.08 Ownership of Property; Liens. Each of the Borrower and each Group Member
has marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Borrower and each Group Member is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Borrower and each Group Member, conducts in
the ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that such
Environmental Laws and claims would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Borrower and each Group Member are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower (other than in the case of self-insurance), in such amounts (after
giving effect to any self-insurance compatible with the following standards),
with such deductibles and covering such risks as, in the good faith business
judgment of the Borrower, prudent for companies engaged in similar businesses
and owning similar properties in localities where the Borrower or the applicable
Group Member operates.

5.11 Taxes. The Borrower and each Group Member have filed all Federal, material
state and other material tax returns and reports required to be filed, and have
paid all Federal, material state and other material taxes, assessments, fees and
other governmental charges levied

 

Credit Agreement

45



--------------------------------------------------------------------------------

or imposed upon them or their properties, income or assets otherwise due and
payable, except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Group Member that would, if made, have a Material Adverse
Effect. Neither the Borrower nor any Group Member is party to any tax sharing
agreement.

5.12 ERISA Compliance.

(a) Each Plan (other than a Multiemployer Plan) is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state laws other than any non-compliance that would not reasonably be expected
to result in a Material Adverse Effect. Each Pension Plan and to the knowledge
of the Borrower, each Multiemployer Plan that is intended to be a qualified plan
under Section 401(a) of the Code has received a favorable determination letter
from the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from Federal income
tax under Section 501(a) of the Code, or an application for such a letter has
been timely submitted to the Internal Revenue Service. To the knowledge of the
Borrower, nothing has occurred that would reasonably be expected to prevent or
cause the loss of such tax-qualified status.

(b) There are no pending or, to the knowledge of the Borrower, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that would reasonably be expected to have a Material Adverse
Effect. There has been no non-exempt prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that would reasonably be
expected to result in a Material Adverse Effect.

(c) Except as disclosed in Schedule 5.12(c) hereto, or with respect to the
occurrence of an event described in clause (ii) through (v) below, as would not
reasonably be expected to result in liability of the Borrower or an ERISA
Affiliate in an aggregate amount in excess of the Threshold Amount, (i) no ERISA
Event has occurred, and neither the Borrower nor any ERISA Affiliate is aware of
any fact, event or circumstance that would reasonably be expected to constitute
or result in an ERISA Event with respect to any Pension Plan or Multiemployer
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any
ERISA Affiliate knows of any facts or circumstances that would reasonably be
expected to cause the funding target attainment percentage for any such plan to
drop below 60% as of the most recent valuation date; (iv) neither the Borrower
nor any ERISA Affiliate has engaged in a transaction that would be subject to
Section 4069 or Section 4212(c) of ERISA; and (v) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that would reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.

 

Credit Agreement

46



--------------------------------------------------------------------------------

(d) As of the Closing Date, neither the Borrower nor any ERISA Affiliate
maintains or contributes to, or has any unsatisfied obligation to contribute to,
or liability under, any active or terminated Pension Plan or Multiemployer Plan
other than those listed on Schedule 5.12(d) hereto.

(e) With respect to each employee benefit scheme or arrangement mandated by a
government other than the United States (a “Foreign Government Scheme or
Arrangement”) and with respect to each employee benefit plan maintained or
contributed to by the Borrower or any Group Member that is not subject to United
States law (a “Foreign Plan”): (i) any employer and employee contributions
required by law or by the terms of any Foreign Government Scheme or Arrangement
or any Foreign Plan have been made, or, if applicable, accrued, in accordance
with normal accounting practices; (ii) the fair market value of the assets of
each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles; and
(iii) each Foreign Plan required to be registered has been registered and has
been maintained in good standing with applicable regulatory authorities, except,
in each case of clauses (i) – (iii), as where the failure to do so, either
individually or in the aggregate would not reasonably be expected to result in a
Material Adverse Effect.

5.13 Subsidiaries; Equity Interests. As of the Closing Date, the Borrower has no
Subsidiaries other than those specifically disclosed in Part (a) of Schedule
5.13, and all of the outstanding Equity Interests in such Subsidiaries have been
validly issued, are fully paid and nonassessable (to the extent such concept is
applicable) and are owned by the Borrower or another Subsidiary of the Borrower
in the amounts specified on Part (a) of Schedule 5.13 free and clear of all
Liens (other than any non-consensual Liens permitted by Section 7.01). As of the
Closing Date, the Borrower has no equity investments in any other corporation or
entity other than those specifically disclosed in Part (b) of Schedule 5.13. All
of the outstanding Equity Interests in the Borrower have been validly issued and
are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) The Borrower is not engaged nor will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB) (excluding, for the
avoidance of doubt any (a) repurchases of the Equity Interests of the Borrower
or any Subsidiary and (b) acquisitions consummated in accordance with
Section 7.02), or extending credit for the purpose of purchasing or carrying
margin stock.

(b) None of the Borrower or any Subsidiary is or is required to be registered as
an “investment company” under the Investment Company Act of 1940.

 

Credit Agreement

47



--------------------------------------------------------------------------------

5.15 Disclosure. No written report, financial statement, certificate or other
information, other than general economic or specific industry or other
forward-looking information, including financial projections, furnished by or on
behalf of the Borrower to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, taken as
a whole and as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to any
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time. The projections and pro forma financial information
contained in the materials referenced above are based upon good faith estimates
and assumptions believed by management of the Borrower to be reasonable at the
time made, it being recognized by the Lenders that such financial information as
it relates to future events is not be viewed as fact and that actual results
during the period or periods covered by such financial information may differ
from the projected results set forth therein by a material amount.

5.16 Compliance with Laws. The Borrower and each Group Member is in compliance
in all material respects with the requirements of all Laws and all orders,
writs, injunctions and decrees applicable to it or to its properties, except in
such instances in which (a) such requirement of Law or order, writ, injunction
or decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith, either individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

5.17 [Reserved]

5.18 Intellectual Property; Licenses, Etc. The Borrower and each Group Member
own, or possess the right to use, all of the trademarks, service marks, trade
names, copyrights, patents, patent rights, franchises, licenses and other
intellectual property rights (collectively, “IP Rights”) used in the conduct of
the operation of their respective businesses, without, to the knowledge of the
Borrower, conflict with the rights of any other Person other than any such
conflict that would not reasonably be expected to result in a Material Adverse
Effect.

5.19 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any of their respective directors, officers,
employees, agents, affiliates or representatives thereof, is an individual or
entity currently the subject of any Sanctions, nor is the Borrower or any
Subsidiary located, organized or resident in a Designated Jurisdiction.

5.20 AML Laws, Anti-Corruption Laws. The Borrower has implemented and maintains
in effect policies and procedures designed to ensure compliance by the Borrower,
its Subsidiaries and their respective directors, officers and employees with
Anti-Corruption Laws and applicable AML Laws. None of (a) the Borrower or any
Subsidiary or (b) to the knowledge of the Borrower, any of their respective
directors, officers or employees is in violation of AML Laws or Anti-Corruption
Laws. Neither the Borrowing, the use of proceeds nor any other transaction
contemplated by this Agreement will cause a violation of AML Laws or
Anti-Corruption Laws by the Borrower, or any Subsidiary of the Borrower.

 

Credit Agreement

48



--------------------------------------------------------------------------------

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02, and
6.03) cause each Group Member to:

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower (commencing with the fiscal year ended
December 31, 2017), a consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, changes in shareholders’
equity, and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of an independent certified public accountant of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception (other than any qualification
or exception in the last year of this Agreement and due solely to the impending
maturity of the Loans hereunder) or any qualification or exception as to the
scope of such audit; and

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower
(commencing with the fiscal quarter ended March 31, 2017), a consolidated
balance sheet of the Borrower and its consolidated Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of the Borrower’s fiscal
year then ended, and the related consolidated statements of changes in
shareholders’ equity, and cash flows for the portion of the Borrower’s fiscal
year then ended, in each case setting forth in each case in comparative form, as
applicable, the figures for the corresponding fiscal quarter of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail, certified by the chief executive officer, chief financial
officer, treasurer, assistant treasurer or controller of the Borrower as fairly
presenting the financial condition, results of operations, shareholders’ equity
and cash flows of the Borrower and its consolidated Subsidiaries in accordance
with GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

As to any information contained in materials furnished pursuant to Section
6.02(b), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:

(a) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

 

Credit Agreement

49



--------------------------------------------------------------------------------

(b) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Borrower, and all annual, regular, periodic and special reports and
registration statements which the Borrower may file or be required to file with
the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934; and

(c) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of public or otherwise syndicated debt securities of the
Borrower or any Subsidiary thereof pursuant to the terms of any indenture, loan
or credit or similar agreement and not otherwise required to be furnished to the
Lenders pursuant to Section 6.01 or any other clause of this Section 6.02; and

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by the Borrower or any Group Member, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
the Borrower or any Group Member; provided that the Borrower or such Group
Member are not explicitly prohibited (in writing) by the SEC (or such comparable
agency) from furnishing such notice or such other correspondence to any Person;
and

(e) promptly, such additional information regarding the business, financial or
corporate affairs of the Borrower or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 6.01 or Section 6.02 (to
the extent any such documents are included in materials otherwise filed with the
SEC) may be delivered electronically and if so delivered, shall be deemed to
have been delivered on the date (i) on which the Borrower posts such documents,
or provides a link thereto on the Borrower’s website on the Internet at the
website address listed on Schedule 10.02; or (ii) on which such documents are
posted on the Borrower’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or administered by the SEC or sponsored by the
Administrative Agent); provided that: (i) the Administrative Agent shall deliver
paper copies of such documents to any Lender upon its request to the Borrower to
deliver such paper copies until a written request to cease delivering paper
copies is given by such Lender and (ii) the Borrower shall notify the
Administrative Agent, who shall notify each Lender (by telecopier or electronic
mail) of the posting of any such documents and, upon the reasonable request of
the Administrative Agent, provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders materials and/or information provided by or on behalf
of the Borrower

 

Credit Agreement

50



--------------------------------------------------------------------------------

hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its respective Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that (w) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent and the Lenders to treat the Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent the Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Side Information”.

Notwithstanding the foregoing, the Borrower shall not be under any obligation to
mark any Borrower Materials “PUBLIC” unless the Borrower wants to make Borrower
Materials available to Public Lenders.

6.03 Notices. Promptly notify the Administrative Agent, who shall notify each
Lender:

(a) of the occurrence of any Default;

(b) of any matter that has resulted or would reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Borrower or any Group Member;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Borrower or any Group Member and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Borrower or any Group Member, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event which, individually or in the aggregate
with other ongoing ERISA Events, would reasonably be expected to result in an
Event of Default under Section 8.01(i);

(d) of any material change in accounting policies or financial reporting
practices by the Borrower; and

(e) of any announcement by Moody’s or S&P of any change or possible change in a
Credit Rating.

 

Credit Agreement

51



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.03 (other than Section 6.03(e) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action, if
any, the Borrower has taken and proposes to take with respect thereto. Each
notice pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

6.04 Payment of Taxes. Pay and discharge promptly, all Taxes (including any
withholding Taxes required by law to be paid by the Borrower), assessments, and
governmental charges or levies imposed upon it, upon its property or any part
thereof, upon its income or profits or any part thereof, in each case that,
individually or in the aggregate, are material to the Borrower and its
Subsidiaries, considered as a whole, or upon any right or interest of the
Lenders under any Loan Document; except that the Borrower and its Subsidiaries
shall not be required to pay or cause to be paid (a) any income or gross
receipts Tax generally applicable to banks or (b) any Tax, assessment, charge,
or levy that is not yet past due, or is being contested in good faith by
appropriate proceedings, as long as the relevant entity has established and
maintains adequate reserves for the payment of the same and by reason of such
nonpayment no material property necessary in the ordinary course of the business
of the Borrower is in danger of being lost or forfeited.

6.05 Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; (b) take all commercially reasonable action to maintain
all rights, privileges, permits, licenses and franchises necessary or desirable
in the normal conduct of its business, except to the extent that failure to do
so would not reasonably be expected to have a Material Adverse Effect; and
(c) renew and use commercially reasonable efforts to preserve or renew all of
its registered patents, trademarks, trade names and service marks, the
non-preservation of which would reasonably be expected to have a Material
Adverse Effect.

6.06 Maintenance of Properties. (a) Maintain all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
would not reasonably be expected to have a Material Adverse Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance compatible
with the following standards) as are prudent in the good faith business judgment
of the Borrower.

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction

 

Credit Agreement

52



--------------------------------------------------------------------------------

or decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith would not reasonably be
expected to have a Material Adverse Effect.

6.09 Books and Records. Maintain proper books of record and account, in which,
in all material respects, full, true and correct entries in conformity in all
material respects with GAAP (to the extent applicable) consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Borrower or such Group Member, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and reasonably inspect
non-intrusively any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (and the Borrower shall be afforded opportunity
to participate in such discussion), all at the expense of the Borrower in the
case of the Administrative Agent, and at such reasonable times during normal
business hours and no more than two (2) times per calendar year, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may do any of the foregoing at the
expense of the Borrower at any time during normal business hours, with at least
one (1) Business Day’s advance notice and as often as reasonably desired.

6.11 Use of Proceeds. Use the proceeds of the Borrowing for general corporate
purposes not in contravention of any Law or of any Loan Document, including,
without limitation, financing working capital and capital expenditures, lending
to its Subsidiaries, acquiring other Persons or businesses and repurchases of
Equity Interests.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder or any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, the Borrower shall not,
nor shall it permit any Group Member to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to the Revolving Credit Agreement and any loan document
related thereto;

(b) Liens pursuant to any Loan Document;

(c) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals, refinancings or extensions thereof, provided that (i) the property
covered thereby is not changed (other than fixtures, additions or improvements
thereon), (ii) the amount secured or benefited thereby is not increased (other
than any termination or financing fees incurred in connection with such renewal,
refinancing or extension) and (iii) no additional direct or contingent obligors
are joined with respect thereto;

 

Credit Agreement

53



--------------------------------------------------------------------------------

(d) Liens for Taxes, assessments or governmental levies not yet due or which are
being contested in good faith and by appropriate proceedings diligently
conducted, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP;

(e) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than thirty (30) days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person;

(f) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(h) easements, rights-of-way, restrictions, licenses, covenants and other
similar encumbrances affecting real property which do not, individually or in
the aggregate, materially interfere with the ordinary conduct of the business of
the applicable Person;

(i) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j) Liens securing Capital Leases, Synthetic Lease Obligations and purchase
money obligations for fixed or capital assets (or any fixtures, additions or
improvements thereon); provided, however, that the aggregate amount of all such
Indebtedness shall not exceed $125,000,000 at any time; provided, further that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness, together with any fixtures, additions or
improvements thereon, (ii) such Liens shall be created within 180 days of the
acquisition of such fixed or capital assets or such fixtures, additions or
improvements thereon and (iii) the Indebtedness secured thereby does not exceed
the lower of cost or fair market value, as reasonably determined by the Borrower
in good faith, of the property being acquired on the date of acquisition,
together with the cost of any such fixtures, additions or improvements;

(k) Liens securing Indebtedness and other obligations not to exceed $150,000,000
in an aggregate principal amount at any time, incurred pursuant to
(i) receivables securitizations and related assignments and sales of income or
revenues (including Receivables), including Liens on the assets of any
Receivables Subsidiary created pursuant to any receivables securitization and
Liens incurred by the Borrower and its other Subsidiaries on Receivables to
secure obligations owing by them in respect of any such receivables
securitization and limited to

 

Credit Agreement

54



--------------------------------------------------------------------------------

customary recourse obligations and (ii) to the extent constituting a Lien, the
rights of any counterparty to any transaction pursuant to Section 7.05(k) in
respect of any receivables Disposed of pursuant to such transaction;

(l) Liens securing Indebtedness for borrowed money not exceeding $125,000,000 in
an aggregate principal amount at any time;

(m) Leases or subleases which do not materially interfere with the ordinary
course of business of the applicable Person;

(n) Rights to setoff with respect to deposit accounts in the ordinary course of
business;

(o) Liens on property or assets acquired pursuant to an acquisition permitted
under this Agreement (and the proceeds thereof) or assets of a Group Member of
the Borrower in existence at the time such Group Member is acquired pursuant to
an acquisition permitted under this Agreement and not created in contemplation
thereof;

(p) Receipt of progress payments and advances from customers in the ordinary
course of business to the extent the same creates a Lien on the related
inventory or proceeds thereof;

(q) Liens in favor of customs and revenue authorities arising as a matter of
Law;

(r) Licenses of IP Rights in the ordinary course of business; and

(s) any interest of title of a lessor under, and Liens arising from
precautionary UCC financing statements (or equivalent filings, registrations or
agreements in foreign jurisdictions) relating to, leases permitted by this
Agreement.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Borrower or any Group Member in the form of cash
equivalents;

(b) Investments by the Borrower or any Group Member in (i) the Borrower or any
Group Member or (ii) any Immaterial Subsidiary;

(c) advances to officers, directors and employees of the Borrower, the Group
Members or any Immaterial Subsidiary in an aggregate amount not to exceed
$5,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e) Investments in existence on the Closing Date and set forth in Schedule 7.02
and any renewals, refinancings or extensions thereof that do not increase the
principal amount thereof after giving effect to such renewal, refinancing or
extension;

 

Credit Agreement

55



--------------------------------------------------------------------------------

(f) Investments in Joint Ventures in an aggregate principal amount not to exceed
to $175,000,000 on a cumulative basis from the Closing Date; and

(g) other than Investments permitted under Section 7.02(f), Investments not
otherwise permitted under this Section 7.02; provided, that at the time of such
Investment no Default or Event of Default shall then exist and no Default or
Event of Default would result from such Investment.

7.03 Subsidiary Indebtedness. Create, incur, assume or suffer to exist any
Indebtedness of any Subsidiary of the Borrower that is a Group Member, except:

(a) Indebtedness secured by Liens permitted under Section 7.01;

(b) Indebtedness in existence on the Closing Date and set forth in Schedule
7.03;

(c) intercompany Indebtedness to the extent the corresponding Investment is
permitted by Section 7.02(b); and

(d) unsecured Indebtedness incurred by Subsidiaries of the Borrower that are
Group Members in an aggregate principal amount not to exceed, at the time of
incurrence, five percent (5%) of the Borrower’s consolidated total assets as
reflected in the most recent annual audited consolidated financial statements
delivered pursuant to Section 6.01 (or, prior to such delivery, referred to in
Section 5.05(a)).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, or Dispose of (whether in one transaction or in a series of
transactions) assets constituting all or substantially all of the assets
(whether now owned or hereafter acquired) of the Borrower and its Subsidiaries
to or in favor of any Person, except that, so long as no Event of Default exists
or would result therefrom:

(a) any Subsidiary may merge with (i) the Borrower, provided that the Borrower
shall be the continuing or surviving Person, or (ii) any one or more other
Subsidiaries;

(b) any Subsidiary may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Borrower or to another Subsidiary;
and

(c) the Borrower or any Group Member may make any Disposition permitted by
Section 7.05 (other than Section 7.05(e)).

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) Dispositions of surplus, obsolete or worn out property, or any property no
longer used or usable in the ordinary conduct of business of the applicable
Person, whether now owned or hereafter acquired, in the ordinary course of
business;

 

Credit Agreement

56



--------------------------------------------------------------------------------

(b) Dispositions of inventory in the ordinary course of business;

(c) Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d) Dispositions of property by the Borrower or any Group Member to (i) the
Borrower or any Group Member or (ii) an Immaterial Subsidiary;

(e) Dispositions permitted by Section 7.04 (other than Section 7.04(c));

(f) non-exclusive licenses of IP Rights in the ordinary course of business;

(g) Dispositions by the Borrower and Group Members not otherwise permitted under
this Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition and (ii) the aggregate book
value of all property Disposed of in reliance on this clause (g) shall not
exceed in the aggregate, on the date of such Disposition, including any
Disposition to be made on such date of determination, twenty percent (20%) of
the Borrower’s consolidated total assets as reflected in the most recent annual
audit consolidated financial statements delivered pursuant to Section 6.01 (or,
prior to such delivery, referred to in Section 5.05(a));

(h) Dispositions, discounts or forgiveness of accounts receivable in connection
with the collection or compromise thereof in the ordinary course of business;

(i) the abandonment, termination or other Disposition of IP Rights in the
ordinary course of business;

(j) Dispositions or use of cash and cash equivalents in the ordinary course of
business or any transaction permitted hereunder; and

(k) Dispositions of accounts receivable pursuant to any transaction set forth in
Schedule 7.05(k) hereto (a “Scheduled Disposition”) or any other ongoing
receivables sales programs substantially similar to any such Scheduled
Disposition and with customary market terms and conditions or otherwise not
materially less favorable to the Borrower than such Scheduled Disposition;
provided, that the aggregate principal amount of the accounts receivable subject
to all such transactions shall not exceed $150,000,000 at any time;

provided, however, that any Disposition pursuant to clauses (b), (c), (g) and
(j) shall be for fair market value, as reasonably determined by the applicable
Person in good faith.

7.06 [Reserved]

 

Credit Agreement

57



--------------------------------------------------------------------------------

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto or reasonable extensions thereof; provided, that the
manufacturing, marketing, distribution and sale of any consumer product (whether
or not similar to any product sold by the Borrower or any of its Subsidiaries)
shall not be considered to be substantially different from the lines of business
conducted by the Borrower and its Subsidiaries on the Closing Date.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Borrower, whether or not in the ordinary course of
business, other than on terms substantially as favorable to the Borrower or such
Group Member as would be obtainable by the Borrower or such Group Member at the
time in a comparable arm’s length transaction with a Person other than an
Affiliate, provided that the foregoing restriction shall not apply to:

(a) indemnification or compensation of, and reimbursement of expenses to,
directors and officers of the Borrower and its Subsidiaries and the issuance of
Equity Interests thereto that are permitted hereunder;

(b) transactions between and among the Borrower and the Group Members and their
Subsidiaries permitted hereunder; and

(c) transactions between and among the Borrower and the Group Members and Joint
Ventures permitted hereunder.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
(x) this Agreement or any other Loan Document and (y) the Revolving Credit
Agreement or any loan document related thereto, in each case of this clause (y),
as in effect on the date hereof) that limits the ability (a) of any Group Member
to make Restricted Payments to the Borrower or any Group Member or to otherwise
transfer property to the Borrower or any Group Member or (b) of any Group Member
to Guarantee the Indebtedness of the Borrower.

7.10 Use of Proceeds. Use the proceeds of the Borrowing, nor will the Borrower
allow any of its Subsidiaries to use the proceeds of the Borrowing, for the
purpose of “purchasing” or “carrying” any Margin Stock in any manner that would
cause any Lender to be in violation of Regulation U, of the FRB (or any other
regulation of the FRB) or the Exchange Act, in each case as in effect on the
date of the Borrowing and the date or dates of the use of such proceeds.

7.11 Financial Covenant. Permit the Consolidated Leverage Ratio as of the last
day of any fiscal quarter, for the Measurement Period then ended, to be greater
than (a) in the event the Borrower or any Subsidiary consummates a Material
Acquisition, 3.75:1.00 for the twelve (12) month period commencing on the date
of such Material Acquisition or (b) otherwise, 3.50:1.00.

7.12 Sanctions. Directly or indirectly, use the proceeds of the Borrowing, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in

 

Credit Agreement

58



--------------------------------------------------------------------------------

any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by a Lender
or the Administrative Agent of Sanctions.

7.13 AML Laws; Anti-Corruption Laws. Directly or indirectly use the proceeds of
the Borrowing for any purpose which would be in violation of any AML Laws or
Anti-Corruption Laws.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. The Borrower fails to pay (i) when and as required to be paid
herein any amount of principal of any Loan, or (ii) within three (3) Business
Days after the same becomes due, any interest on any Loan, or any fee due
hereunder, or (iii) within five (5) Business Days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Sections 6.01, 6.03(a), 6.05(a)
(solely with respect to the Borrower), 6.10 or 6.11 or Article VII; or

(c) Other Defaults. The Borrower fails to perform or observe any other covenant
or agreement (not specified in subsection (a) or (b) above) contained in any
Loan Document on its part to be performed or observed and such failure continues
for thirty (30) days after notice thereof from the Administrative Agent (given
at the request of any Lender) to the Borrower; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by the Borrower herein or in any other
Loan Document shall be incorrect or misleading in any material respect when made
or deemed made; or

(e) Cross-Default. (i) The Borrower or any Group Member (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount and such failure continues
after the expiration of the applicable grace period, if any, or (B) fails to
observe or perform any other agreement or condition relating to any such
Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, which, in
any case, shall continue unremedied after expiration of any applicable grace
period, the effect of which default or other event is to cause, or to permit the
holder or holders of such Indebtedness or the beneficiary or beneficiaries of
such Guarantee (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to be demanded or to become due or to be

 

Credit Agreement

59



--------------------------------------------------------------------------------

repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded; or (ii) there occurs under any
Swap Contract an Early Termination Date (as defined in such Swap Contract)
resulting from (A) any event of default under such Swap Contract as to which the
Borrower or any Subsidiary is the Defaulting Party (as defined in such Swap
Contract) or (B) any Termination Event (as so defined) under such Swap Contract
as to which the Borrower or any Subsidiary is an Affected Party (as so defined)
and, in either event, the Swap Termination Value owed by the Borrower or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

(f) Insolvency Proceedings, Etc. The Borrower or any Group Member institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days; or any proceeding under any Debtor Relief Law relating to
any such Person or to all or any material part of its property is instituted
without the consent of such Person and continues undismissed or unstayed for
sixty (60) calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) The Borrower or any Group Member
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
sixty (60) calendar days after its issue or levy; or

(h) Judgments. There is entered against the Borrower or any Group Member one or
more final judgments or orders for the payment of money in an aggregate amount
(as to all such judgments or orders) exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) and (A) enforcement proceedings are commenced by any
creditor upon such judgment or order, or (B) there is a period of thirty
(30) consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i) ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted in liability of the Borrower or any ERISA
Affiliate under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of the Threshold Amount, (ii) the Borrower
or any ERISA Affiliate fails to pay when due, after the expiration of any
applicable grace period, any installment payment with respect to its withdrawal
liability under Section 4201 of ERISA under a Multiemployer Plan in an aggregate
amount in excess of the Threshold Amount or (iii) the Borrower or any Group
Member incurs a liability under a Foreign Government Scheme or Arrangement or
Foreign Plan in an aggregate amount in excess of the Threshold Amount; or

 

Credit Agreement

60



--------------------------------------------------------------------------------

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder, any action or omission by the Administrative
Agent or any Lender or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or the Borrower contests in any manner the validity or
enforceability of any provision of any Loan Document; or the Borrower denies
that it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any provision of any Loan Document; or

(k) Change of Control. There occurs any Change of Control.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans to be terminated,
whereupon such commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower;

(c) [Reserved]; and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable
without further act of the Administrative Agent or any Lender.

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.18, be applied by the Administrative Agent in the
following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including reasonable and documented
fees, charges and disbursements of counsel to the Administrative Agent and
amounts payable under Article III) payable to the Administrative Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable and documented fees, charges and disbursements of
counsel to the respective Lenders (including reasonable and documented fees and
time charges for attorneys who may be employees of any Lender) and amounts
payable under Article III), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

 

Credit Agreement

61



--------------------------------------------------------------------------------

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority. Each of the Lenders hereby irrevocably appoints
Bank of America to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or

 

Credit Agreement

62



--------------------------------------------------------------------------------

by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that the Administrative Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Administrative Agent to liability or that is contrary to any Loan
Document or applicable law including for the avoidance of doubt any action that
may be in violation of the automatic stay under any Debtor Relief Law or that
may effect a forfeiture, modification or termination of property of a Defaulting
Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own bad faith, gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and nonappealable judgment. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given to the Administrative Agent by
the Borrower or a Lender.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Credit Agreement

63



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

9.06 Resignation of Administrative Agent. The Administrative Agent may at any
time give notice of its resignation to the Lenders and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (which consent shall not be unreasonably
withheld, conditioned or delayed and which shall not be required after the
occurrence and during the continuation of any Event of Default pursuant to
Section 8.01(a) or 8.01(f)), to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States. If no such successor shall have been so appointed by the
Required Lenders with the consent of the Borrower, to the extent required, and
shall have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may on behalf of the Lenders, with the consent of the
Borrower (which consent shall not be unreasonably withheld, conditioned or
delayed and which shall not be required after the occurrence and during the
continuation of any Event of Default pursuant to Section 8.01(a) or 8.01(f)),
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that if the Administrative Agent shall notify the Borrower and
the Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders, with the consent of the Borrower, to the extent required,
appoint a successor Administrative Agent as provided for above in this
Section 9.06. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section 9.06). The fees payable by the Borrower to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this Article and Section 10.04 shall continue in effect for
the benefit of such

 

Credit Agreement

64



--------------------------------------------------------------------------------

retiring Administrative Agent, its sub agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

9.08 [Reserved]

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to the Borrower, the Administrative Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.04) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

Credit Agreement

65



--------------------------------------------------------------------------------

9.10 Collateral Matters. Notwithstanding that the Obligations under the Loan
Documents are unsecured, for the avoidance of doubt, in the event that any
Obligations are secured under the Loan Documents following the Closing Date, the
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion;

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) (A) prior to the Funding Date, upon
termination of the Aggregate Commitments and (B) on or after the Funding Date
(after giving effect to the Borrowing on such date), upon payment in full of all
Obligations (other than contingent indemnification obligations), (ii) that is
sold or to be sold as part of or in connection with any sale permitted hereunder
or under any other Loan Document, or (iii) subject to Section 10.01, if
approved, authorized or ratified in writing by the Required Lenders; and

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted hereunder which by operation of law or contract would
be prior to the Liens securing the Obligations.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property pursuant to
this Section 9.10.

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by the Borrower
therefrom, shall be effective unless in writing signed by the Required Lenders
and the Borrower, as the case may be, and acknowledged by the Administrative
Agent, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given; provided, however, that
no such amendment, waiver or consent shall:

(a) change the definition of “Availability Period” without the written consent
of each Lender directly affected thereby;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment or mandatory prepayment of principal, interest, fees or other amounts
due to the Lenders (or any of them) or any scheduled or mandatory reduction of
the Aggregate Commitments hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan, or

 

Credit Agreement

66



--------------------------------------------------------------------------------

(subject to clause (ii) of the second proviso to this Section 10.01) any fees or
other amounts payable hereunder or under any other Loan Document without the
written consent of each Lender directly affected thereby; provided, however,
that only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

(e) change Section 8.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender;

(f) [Reserved]; or

(g) change any provision of this Section 10.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder without the written
consent of each Lender;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto. Notwithstanding anything to the contrary herein, no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender. If any
Lender does not consent to a proposed amendment or waiver that requires the
consent of each Lender or each affected Lender and such amendment or waiver has
been approved by the Required Lenders, the Borrower may replace such
non-consenting Lender in accordance with Section 10.13; provided that such
amendment, waiver or consent can be effected as a result of the assignment
contemplated by Section 10.13.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower or the Administrative Agent, to the address, telecopier
number, electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(ii) if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

 

Credit Agreement

67



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent and the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to the procedures set forth in the immediately succeeding paragraph or
otherwise approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender pursuant to Article II if such Lender
has notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative

 

Credit Agreement

68



--------------------------------------------------------------------------------

Agent or any of its Related Parties (collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of such
Agent Party; provided, however, that in no event shall any Agent Party have any
liability to the Borrower, any Lender or any other Person for indirect, special,
incidental, consequential or punitive damages (as opposed to direct or actual
damages).

(d) Change of Address, Etc. The Borrower and the Administrative Agent may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, telecopier or telephone number for notices and other communications
hereunder by notice to the Borrower and the Administrative Agent. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, telecopier number and electronic mail address to
which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent and Lenders. The Administrative Agent and
the Lenders shall be entitled to rely and act upon any notices (including
telephonic notices and Committed Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall, in
accordance with and subject to the limitations set forth in Section 10.04(b),
indemnify the Administrative Agent, each Lender and the Related Parties of each
of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender or
the Administrative Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege

 

Credit Agreement

69



--------------------------------------------------------------------------------

hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders; provided, however, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 10.08 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable and documented
out of pocket expenses incurred by the Administrative Agent and its Affiliates
(limited, in the case of legal expenses, to the reasonable and documented fees
and out-of-pocket charges and disbursements of one external counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), and (ii) all reasonable and documented out-of-pocket expenses
incurred by the Administrative Agent or any Lender (limited, in the case of
legal expenses, to the reasonable and documented fees and out-of-pocket charges
and disbursements of (A) one primary counsel for the Administrative Agent and
the Lenders, taken as a whole, (B) to the extent reasonably necessary, one local
counsel in each relevant jurisdiction for the Administrative Agent and the
Lenders, taken as a whole, (C) to the extent reasonably necessary, one special
or regulatory counsel in each relevant specialty for the Administrative Agent
and the Lenders, taken as a whole and (D) in the case of any actual or perceived
conflict of interest with respect to any of the counsel identified in clauses
(A) through (C) above, one additional counsel to each group of similarly
situated affected Persons, taken as a whole (which in the case of clause
(B) shall allow for up to one additional counsel in each relevant jurisdiction))
in connection with the enforcement or protection of its rights (1) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 10.04, or (2) in connection with the Loans made hereunder,
including all such out of

 

Credit Agreement

70



--------------------------------------------------------------------------------

pocket expenses incurred during any workout, restructuring or negotiations in
respect of such Loans; provided, however, that the Borrower shall not be liable
for any Excluded Taxes under this Section 10.04(a).

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees and out-of-pocket charges and disbursements of
any counsel for any Indemnitee; provided that such legal expenses shall be
limited to the reasonable and documented fees and out-of-pocket disbursements
and other charges (A) one primary counsel for the Indemnitees, taken as a whole,
(B) to the extent reasonably necessary, one local counsel in each relevant
jurisdiction for the Indemnitees, taken as a whole, (C) to the extent reasonably
necessary, one special or regulatory counsel in each relevant specialty for the
Indemnitees, taken as a whole and (D) in the case of any actual or perceived
conflict of interest with respect to any of the counsel identified in clauses
(A) through (C) above, one additional counsel to each group of similarly
situated affected Indemnitees, taken as a whole (which in the case of clause (B)
shall allow for up to one additional counsel in each relevant jurisdiction),
incurred by any Indemnitee or asserted against any Indemnitee by any third party
or by the Borrower arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.01), (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower, and regardless of
whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the bad faith, gross negligence or willful misconduct of such Indemnitee,
(y) result from a claim brought by the Borrower against an Indemnitee for a
material breach of such Indemnitee’s obligations hereunder or under any other
Loan Document, if the Borrower has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction or
(z) result from a dispute among Indemnitees and (1) not resulting from any act
or omission by the Borrower or any of its Subsidiaries or (2) not relating to
any action or inaction of such Indemnitee in its capacity as Administrative
Agent; provided, further, that this Section 10.04(b) shall not apply with
respect to Taxes other than any Taxes that represent losses, claims, damages,
liabilities and related expenses arising from any non-Tax claim.

 

Credit Agreement

71



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section 10.04 to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of the foregoing (and without limiting
its obligations to do so), each Lender severally agrees to pay to the
Administrative Agent (or any such sub-agent) or such Related Party, as the case
may be, such Lender’s Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Administrative Agent (or any such sub-agent) or against any
Related Party of the foregoing acting for the Administrative Agent (or any such
sub-agent). The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no party hereto shall assert, and each party hereto hereby
waives, any claim against any other party hereto, any Subsidiary of the Borrower
or any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof; provided, that the foregoing shall not limit the Borrower’s obligations
pursuant to clause (b) above to the extent any such special, indirect,
consequential or punitive damages are included in any third party claim with
respect to which the Borrower is otherwise liable for indemnification therefor.
No Indemnitee referred to in subsection (b) above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the bad faith, gross negligence or willful misconduct of
such Indemnitee as determined by a final and nonappealable judgment of a court
of competent jurisdiction.

(e) Payments. All amounts due under this Section 10.04 shall be payable not
later than ten (10) Business Days after demand therefor.

(f) Survival. The agreements in this Section 10.04 shall survive the resignation
of the Administrative Agent, the replacement of any Lender, the termination of
the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and

 

Credit Agreement

72



--------------------------------------------------------------------------------

(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Lenders under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
nor otherwise transfer any of its rights or obligations hereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of subsection (b) of
this Section 10.06, (ii) by way of participation in accordance with the
provisions of subsection (d) of this Section 10.06, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of subsection
(f) of this Section 10.06 (and any other attempted assignment or transfer by any
party hereto shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section 10.06 and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment or its Loans; provided that any
such assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise

 

Credit Agreement

73



--------------------------------------------------------------------------------

consents (each such consent not to be unreasonably withheld, conditioned or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section 10.06 and, in
addition:

(A) the consent of the Borrower (such consent not to be unreasonably withheld,
conditioned or delayed) shall be required unless (1) an Event of Default
pursuant to Section 8.01(a) or Section 8.01(f) has occurred and is continuing at
the time of such assignment or (2) such assignment is to a Lender, an Affiliate
of a Lender or an Approved Fund; provided that the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; and

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative

 

Credit Agreement

74



--------------------------------------------------------------------------------

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 10.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 10.06.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans, stated interest owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. In addition, the Administrative Agent
shall maintain on the Register information regarding the designation, and
revocation of designation, of any Lender as a Defaulting Lender. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural

 

Credit Agreement

75



--------------------------------------------------------------------------------

person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04(c) without regard to the existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section 10.06 (it being understood
that the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation); provided that such Participant (A) agrees
to be subject to the provisions of Sections 3.06 and 10.13 as if it were an
assignee under paragraph (b) of this Section 10.06 and (B) shall not be entitled
to receive any greater payment under Sections 3.01 or 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive. Each Lender that sells a
participation agrees, at the Borrower’s request, to use reasonable efforts to
cooperate with the Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 10.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender. Each Lender that sells a participation shall, acting
solely for this purpose as an agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the

 

Credit Agreement

76



--------------------------------------------------------------------------------

participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 3.01 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note(s), if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or to the
Bank of England; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

(g) [Reserved]

10.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its and its Affiliates’ respective partners,
directors, officers, employees, agents, trustees, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (in which case such Person agrees to notify the Borrower
prior to such disclosure to the extent practicable and permitted to do so
pursuant to applicable Law), (d) to any other party hereto who was a party on
the date of such disclosure, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section 10.07 or (y) becomes available to the
Administrative Agent, any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower and not known to
such Person to be subject to confidentiality obligations in favor of the
Borrower.

For purposes of this Section 10.07, “Information” means all confidential
information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary or any of their respective businesses. Any Person
required to maintain the confidentiality of Information as provided in this
Section 10.07 shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Credit Agreement

77



--------------------------------------------------------------------------------

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement or any other
Loan Document and although such obligations of the Borrower may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender and each of their
respective Affiliates under this Section 10.08 are in addition to other rights
and remedies (including other rights of setoff) that such Lender or its
Affiliates may have. Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement and the other
Loan Documents may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together

 

Credit Agreement

78



--------------------------------------------------------------------------------

shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in
Section 4.01 (and after giving effect to the last paragraph of Section 4.01),
this Agreement and the other Loan Documents shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement and any other Loan Document by
telecopy or other electronic imaging means shall be effective as delivery of a
manually executed counterpart of this Agreement and the other Loan Documents.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default on the Funding Date, and shall continue in full force and effect as
long as any Loan or any other Obligation hereunder shall remain unpaid or
unsatisfied.

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

10.13 Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender does not consent to a proposed amendment or
waiver that requires the consent of each Lender or each affected Lender and such
amendment or waiver has been approved by the Required Lenders or if any Lender
is a Defaulting Lender, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate (and any such assignment and delegation shall become
effective without the consent of such Lender subject to such assignment),
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.06), all of its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment), provided that:

a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.06(b);

 

Credit Agreement

79



--------------------------------------------------------------------------------

(b) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(d) such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED
STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE
COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT
OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD
AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT
A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, THE LENDERS MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

Credit Agreement

80



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. THE BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Lenders are arm’s-length
commercial transactions between the Borrower and its respective Affiliates, on
the one hand, and the Administrative Agent and the Lenders, on the other hand,
(B) the Borrower has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower is
capable of evaluating, and understands and accepts, the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent and each Lender each is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not, and will not be acting as an
advisor, agent or fiduciary for the Borrower or any of its Affiliates or any
other Person and (B) neither the Administrative Agent nor any Lender has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated

 

Credit Agreement

81



--------------------------------------------------------------------------------

hereby except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor the Lenders has any obligation to disclose
any of such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against the Administrative Agent or any Lender with respect to any breach
or alleged breach of agency or fiduciary duty in connection with any aspect of
any transaction contemplated hereby.

10.17 Electronic Execution of Assignments and Certain Other Documents. The words
“delivery,” “execute,” “execution,” “signed,” “signature,” and words of like
import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provided all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act.

10.19 [Reserved]

10.20 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any

 

Credit Agreement

82



--------------------------------------------------------------------------------

Lender hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than Dollars, be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase
Dollars with the Judgment Currency. If the amount of Dollars so purchased is
less than the sum originally due to the Administrative Agent or any Lender from
the Borrower in Dollars, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of Dollars so
purchased is greater than the sum originally due to the Administrative Agent or
any Lender in such currency, the Administrative Agent or such Lender, as the
case may be, agrees to return the amount of any excess to the Borrower (or to
any other Person who may be entitled thereto under applicable law).

10.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in this Agreement or in any other
agreement, arrangement or understanding among the parties hereto, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under this Agreement, to the extent such liability is unsecured, may be subject
to the Write-Down and Conversion Powers of any EEA Resolution Authority and
agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

[Signature pages follow.]

 

Credit Agreement

83



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CHURCH & DWIGHT CO., INC., as Borrower By:  

/s/ Richard A. Dierker

Name:   Richard A. Dierker Title:   Executive Vice President and Chief Financial
Officer



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent and Lender By:  

/s/ Aron Frey

Name:  

Aron Frey

Title:  

Vice President

[Signature Page to Term Loan Credit Agreement]